DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Requirement for Restriction/Election mailed on 2/11/2021 has been withdrawn.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
. Claims 1-8, 15 and 17, drawn to An information processing apparatus comprising: a data processing section configured to perform format conversion that involves inputting MMT (MPEG Media Transport) format data with copy control information set therein and converting the input MMT format data to MPEG-2 TS format data so as to generate record data for recording onto an information recording medium, wherein the data processing section acquires, from within input data, the copy control information corresponding to the MMT format data, converts the acquired copy control information to copy control information stipulated by the MPEG-2 TS format, and generates the record data including the copy control information stipulated by the MPEG-2 TS format, classified in h04n9/80.

Group II. Claims 9-14, 16 and 18, drawn to An information processing apparatus comprising: a data processing section configured to copy record data from a first medium to a second medium, wherein the first medium records a stream file configured with a packet sequence including a TS packet that stores reproduced data obtained by converting MMT (MPEG Media Transport) format data to MPEG-2 TS format data, and a TS packet that stores copy control information corresponding to the reproduced data, and the data processing section executes copy control on the stream file by referring to and complying with the referred copy control information, classified in h04n5/85.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
: a data processing section configured to copy record data from a first medium to a second medium, wherein the first medium records a stream file configured with a packet sequence including a TS packet that stores reproduced data obtained by converting MMT (MPEG Media Transport) format data to MPEG-2 TS format data, and a TS packet that stores copy control information corresponding to the reproduced data, and the data processing section executes copy control on the stream file by referring to and complying with the referred copy control information” which is not required by Group I. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484